I dissent in the Hofferman case and vote to affirm the judgment for plaintiff. It has been found, after a trial of the issues, that the moneys in question were not the proceeds of crime, nor the instruments of a gambling process and were the property of plaintiff to which he was entitled to immediate possession. This court has no power to disturb the facts so found and affirmed by the Appellate Courts below. I concur in the result in the Rader, Rivera and Smith cases on the ground that triable issues of fact were presented by the pleadings which could not be resolved on motions for summary judgment.
LEHMAN, Ch. J., LOUGHRAN, LEWIS and CONWAY, JJ., concur with DESMOND, J.; RIPPEY, J. dissents as to the Hofferman action, and concurs in the result in the Rader, Rivera and Smith actions in a separate opinion; FINCH, J., taking no part.
Judgment accordingly. *Page 459